Citation Nr: 1527659	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  12-16 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to December 1975 and from March 1977 to September 1977.

These matters come to the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  Service connection for low back pain was denied in a February 1980 rating decision; in October 2008, the Board found that new and material evidence sufficient to reopen a previously denied claim for service connection for a low back disorder had not been submitted.  The Veteran did not perfect an appeal.

2.  The evidence received since the October 2008 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, thus raising a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disorder.

3.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's currently diagnosed low back disability was incurred during his active duty.


CONCLUSIONS OF LAW

1.  The Board's October 2008 decision is final.  38 8 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving doubt in favor of the Veteran, a low back disability was incurred during active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II). 

The claim for service connection for a low back disorder is being reopened and granted on the merits, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014), as further action is being requested for these issues.

II.  New and Material Evidence

A.  General Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Low Back Disability

Service connection for low back pain was denied in a February 1980 rating decision.  At that time, the evidence consisted of the Veteran's service treatment records, VA and private treatment records, and the Veteran's assertions.  The RO specifically noted that the service treatment records contained complaints of back pain back pain for two weeks in June 1977.  Another record from April 1977 noted pain at T-4, and a March 1977 record revealed a complaint of low back pain for the prior two years.  Another record from March 1979 referenced low back pain.  The RO concluded that the Veteran did not have a low back disability that was related to his active service.  Later, in an October 2008 decision, the Board found that new and material evidence had not been submitted sufficient to reopen a previously denied claim for service connection for low back pain.  The Board found that the evidence did not show a link between any current low back condition and service.  The Veteran did not appeal the Board's October 2008 decision, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2014).

At issue here is whether the evidence received since the last final rating decision relates to an unestablished fact that the Veteran experienced an in-service injury and raises a reasonable possibility that the Veteran's current low back disorder is etiologically related to his service.  

Updated VA medical center and private treatment records have been associated with the claims file.  In particular, a July 2010 treatment note, Dr. J. contains a diagnosis of a current low back disorder and a medical opinion linking that disorder to the Veteran's service.  

This evidence is new, as it was not of record at the time of the prior Board denial.  It is also material, as it provides a current diagnosis of a low back disorder and a medical nexus opinion linking the current disorder to the Veteran's service, the absence of which was a defect in the Veteran's previously denied claim.  As such, the requirements to reopen this claim have been met; to this extent, the appeal is allowed.   The merits of the newly reopened claim for service connection for a low back disorder will be discussed below.

III.  Service Connection

A.  General Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

B.  Low Back Disability

In March 1976, the Veteran was treated for low back pain after lifting projectiles in the field.  A service treatment record from March 1977 contains the Veteran's history of two years of back pain; an examination was within normal limits.  In June 1977, the Veteran reported a two-week history of lower back pain at sick call.  The July 1977 service separation examination report reflects that the Veteran had a normal spine.  On his July 1977 Report of Medical History, the Veteran indicated that he did not experience back pain.

At the end of May 2005, the Veteran was involved in a motor vehicle accident.  He complained of lower back pain.  In June 2005, the Veteran was treated at a private facility for lower back pain.  Another note from January 2006 and April 2007 reflects that his back pain was recurrent.

An X-ray of the lumbar spine taken in April 2006 revealed mild degenerative changes with no acute process.

A private treatment from April 2007 contains the Veteran's report of injuring his back while on active duty.  An X-ray revealed mild narrowing at L5-S1.  

A March 2010 letter from S.L.J., D.C., reflects that the Veteran had chiropractic treatment for segmental dysfunction of the lumbar spine and myofascitis of the lumbar spine.  In a July 2010 treatment note, Dr. J. recorded the Veteran's self-report of experiencing lower back pain since his time in the Army.  The Veteran denied having experienced any other accident or trauma.  Dr. J. opined that the Veteran's lower back problems were a result of long standing problems that began in the past.  Dr. J. said that given the Veteran's account of his initial injuries in the Army and subsequent history, he had no doubt that the Veteran's current condition was related to his service in the Army.

On VA examination in December 2010, the examiner gave a diagnosis of degenerative disc disease with low back pain.  The examiner reviewed the Veteran's service records and found no specific back injury, although there were suggestions of in-service acute symptoms.  The May 2005 motor vehicle accident was also reviewed.  The examiner opined that the Veteran's current low back condition was not caused by his service, as the examiner found no evidence to support a chronicity of symptoms.

The Veteran was again treated for low back pain with radicular symptoms at a VA facility in October 2013.

At his April 2015 Board hearing, the Veteran related that during his second period of active duty, he was in Korea.  He recalled stepping in a hole and falling down, which caused an ankle and back injury.  He said that his back continued to bother him after leaving the service.  He acknowledged his motor vehicle accident in 2005 but related that his back was not injured in the accident.  He said that his back hurt for years before the accident.

The Board finds the Veteran's statements regarding the onset and continuation of his low back symptoms to be credible.  The Veteran is competent to describe the circumstances surrounding his in-service fall, because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno, supra.  See also Buchanan, supra (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  As such, the Board finds that the requirement that there have been an in-service injury or event concerning the low back has been met.  Additionally, the VA and private treatment records clearly document that the Veteran has a current low back disability.  The question remaining is whether there is a causal connection (or "nexus") between these in-service events and the Veteran's currently diagnosed low back disability.

As noted above, in July 2010, a private examiner gave an opinion which supports the Veteran's claim.  In giving his opinion, the examiner drew from the evidence of record and supported his conclusions.  Significantly, nothing within the report is contradictory.  The opinion relates directly to this Veteran, and this opinion considers both the Veteran's assertions and documented history.  As such, the Board affords the July 2010 private examiner's opinion significant probative value.

The Board recognizes that the December 2010 VA examiner opined that the Veteran's current low back condition was not caused by his service, as the examiner found no evidence to support a chronicity of symptoms.  However, there is evidence of record to support a chronicity of symptoms-the Veteran's own statements regarding a continuity of symptoms, which the Board has found to be credible.  Additionally, both the VA treatment records and private treatment records reflect that the Veteran's complaints of low back pain have been longstanding.  For these reasons, the Board finds the December 2010 VA examiner's opinion to be of less probative value.

In light of the July 2010 private medical opinion, and the competent and credible lay testimony of record, the Board finds that the Veteran's low back disorder cannot be satisfactorily disassociated from his service.  The evidence is, at the very least, in relative equipoise as to whether the Veteran's current low back disorder was incurred as a result of the Veteran's service.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.


ORDER

New and material evidence has been received sufficient to reopen a claim of service connection for low back disorder; the appeal is granted.

Service connection for a low back disorder is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


